Title: John Strode to Thomas Jefferson, 12 May 1810
From: Strode, John
To: Jefferson, Thomas


          
            Worthy Sir
            Culpeper 
                     12 May ’10
          
           The bearer of this Mr James McKinney has been informed that you are in want of a person well qualified to take charge of your Mills as a Miller and has askd of me to give Him Such character or commendation wh I may Consider He deserves—in consequence I beg leave to Assure that during the time He has been in my employment, nearly a year that is thro’ one Crop He has conducted Himself very well, Supporting on all Occasions a fair unblemishd Character, Sensible Sober honest and industrious, and as a proficient at
			 the Avocation of a Miller I believe He is equal to Any ever I had in my employment.
          
            with all due Regard I am Sir yr Very humble Servant
            
                  John Strode
          
         